Citation Nr: 0915679	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-24 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to non-service-connected death pension benefits.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel





INTRODUCTION

The Veteran had active service from January 1968 to January 
1970.  He died in August 1992.  The appellant is the 
Veteran's daughter and is seeking entitlement to death 
pension benefits as the Veteran's surviving child.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) above, which 
denied entitlement to non-service-connected death pension 
benefits.  

On her July 2006 substantive appeal, via VA Form 9, the 
appellant indicated that she wanted to testify before a 
Veterans Law Judge at a hearing at the RO.  The appellant 
later indicated that she wished to testify via 
videoconference, and notice of the scheduled hearing was sent 
to her address of record.  However, the appellant failed to 
report to the scheduled hearing and she has not provided good 
cause as to why another hearing should be scheduled.  The 
Board therefore finds that all due process has been satisfied 
with respect to the appellant's right to a hearing.  


FINDINGS OF FACT

1.  The appellant was born May [redacted], 1982, and turned 18 years 
old on May [redacted], 2000.  On May [redacted], 2005, she attained the age 
of 23 years and, as of that date, could no longer considered 
a "child" for VA death pension benefits purposes.  

2.  The appellant filed a claim of entitlement to non-
service-connected death pension benefits in April 2004.  

3.  Between April 2004 and May [redacted], 2005, the appellant was 
between the ages of 18 and 23, and was a full-time nursing 
student.  

4.  The appellant's mother, the Veteran's surviving spouse, 
had legal custody of the appellant prior to the appellant's 
18th birthday, and there is no evidence that the appellant's 
mother was divested of legal custody of the appellant before 
the appellant's 23rd birthday.

5.  From the date she filed her claim until her 23rd 
birthday, the appellant was in the legal custody of her 
mother as defined by VA regulation.

6.  The appellant has not submitted sufficient financial 
documentation upon which to make a determination of 
eligibility for VA death pension benefits.


CONCLUSION OF LAW

The criteria for entitlement to non-service-connected death 
pension benefits are not met.  38 U.S.C.A. §§ 101(4), 1541, 
1542 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.24, 3.50, 3.57 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).




In this case, the RO sent the appellant a letter in May 2004 
informing her of the information and evidence necessary to 
substantiate her claim.  Although the letter was sent prior 
to the initial RO decision in this case, it did not inform 
the appellant of which party was responsible for obtaining 
the evidence.  Thus, the letter met the first requirement of 
38 C.F.R. § 3.159(b), satisfying VA's primary notice 
requirement.  Despite the other inadequacies of the notice 
provided, the Board finds no prejudice to the appellant in 
proceeding with the issuance of this decision.  In this 
regard, the Board notes that neither the appellant nor her 
representative has alleged any prejudice as a result of error 
in notice.  See Shinseki v. Sanders, supra. Moreover, as 
discussed herein, the preponderance of the evidence now of 
record is against the appellant's claim for death pension 
benefits and, therefore, to whatever extent additional notice 
as to the possible assignment of an effective date for 
benefits may be required by Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006), that issue is moot at this time.  

Furthermore, the Board finds the appellant has been afforded 
a meaningful opportunity to participate effectively in the 
processing of her claim, as she was notified of her 
opportunities to submit additional evidence in support of her 
claim and given ample time to respond.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal, as any notice error did not 
affect the essential fairness of the adjudication.  

In addition, the August 2006 SOC and the September 2008 SSOC 
set out the governing regulatory authority and explained the 
basis for the RO's action, and provided her with additional 
60-day periods to submit more evidence.  It appears that all 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In fact, the appellant has 
declined to submit dependency and income information 
pertaining to her mother, despite the RO's requests.  

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of the claim.  The RO has 
obtained the appellant's birth certificate, in addition to 
documentation that she was a full-time nursing student from 
April 2004 to December 2005.  In spite of repeated requests 
by the RO, the appellant has failed to submit documentation 
of her mother's financial status.  For reasons explained 
below, this information is critical to determining the 
appellant's eligibility for death pension benefits.  Thus, 
because the appellant has not provided her mother's financial 
information, the Board has no choice but to adjudicate the 
claim based on the evidence of record.  It is therefore the 
Board's conclusion that no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

The law provides for pension payments to the surviving child 
of a wartime veteran providing the surviving child's income, 
or the income of the surviving child and any person who is 
legally responsible for the child's support, does not exceed 
certain limits.  38 U.S.C.A. § 1542 (West 2002); 38 C.F.R. §§ 
3.3(b)(4), 3.24(c) (2008).

Except as otherwise provided, the term "child" of a veteran 
means an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years and who is a 
member of the veteran's household or was a member of the 
veteran's household at the time of the veteran's death, or an 
illegitimate child; and (i) who is under the age of 18 years; 
or (ii) who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. 
§ 3.57(a).

Pension shall be paid to a child in the custody of a person 
legally responsible for the child's support at an annual rate 
equal to the difference between the rate for a surviving 
spouse and one child under 38 C.F.R. § 3.23(a)(5) and the sum 
of the annual income of such child and the annual income of 
such person or the maximum annual pension rating under 
paragraph (b) of this section, whichever is less.  38 C.F.R. 
§ 3.24(c).

38 C.F.R. § 3.57(d)(1) provides a definition of child custody 
for the purpose of determining entitlement to improved 
pension under sections 3.23 and 3.24 as follows:  (1) Custody 
of a child shall be considered to rest with a veteran, 
surviving spouse of a veteran, or person legally responsible 
for the child's support if that person has the legal right to 
exercise parental control and responsibility for the welfare 
and care of the child.  A child of the veteran residing with 
the veteran, surviving spouse of the veteran who is the 
child's natural or adoptive parent, or person legally 
responsible for the child's support shall be presumed to be 
in the custody of that individual.  Where the veteran, 
surviving spouse, or person legally responsible for the 
child's support has not been divested of legal custody, but 
the child is not residing with that individual, the child 
shall be considered in the custody of the individual for 
purposes of VA benefits.  38 C.F.R. § 3.57(d)(1).

Further, 38 C.F.R. § 3.57(d)(2) provides that the term 
"person legally responsible for the child's support" means 
a person who is under a legally imposed obligation (e.g., by 
statute or court order) to provide for the child's support, 
as well as a natural or adoptive parent who has not been 
divested of legal custody.  If the child's natural or 
adoptive parent has remarried, the stepparent may also be 
considered a person legally responsible for the child's 
support.  A child shall be considered in the joint custody of 
his or her stepparent and natural or adoptive parent so long 
as the natural or adoptive parent and the stepparent are not 
estranged and residing apart, and the natural or adoptive 
parent has not been divested of legal custody.  When a child 
is in such joint custody, the combined income of the natural 
or adoptive parent and the stepparent shall be included as 
income of the person legally responsible for support under 
section 3.24(c).  38 C.F.R. § 3.57(d)(2).

A person having custody of a child prior to the time the 
child attains age 18 shall be considered to retain custody of 
the child for periods on and after the child's 18th birthday, 
unless the person is divested of legal custody.  This applies 
without regard to when a child reaches the age of majority 
under applicable State law.  38 C.F.R. § 3.57(d)(3).

Turning to the merits of this case, the appellant filed a 
claim for entitlement to non-service-connected death pension 
benefits as the Veteran's surviving child in April 2004.  The 
evidentiary record shows the appellant was born in May 1982.  
Thus, the Board notes the appellant attained the age of 23 
during the pendency of this claim and appeal, in May 2005.  
As a result, the appellant is not a "child," and thus is 
not entitled to receive VA non-service-connected death 
pension benefits as of May [redacted], 2005.  See 38 C.F.R. § 
3.57(a).  Nevertheless, there remains a period of time, from 
the date of claim in April 2004 to May [redacted], 2005, during which 
the appellant may have been entitled to receive non-service-
connected death pension benefits as a surviving child of the 
Veteran.  

There is no question that, prior to May [redacted], 2005, the 
appellant met VA's regulatory definition of a child for death 
pension benefits purposes, because she was between the ages 
of 18 and 23 and was a full-time nursing student.  See VA 
Form 21-674 dated April 2004.  However, the appellant has 
indicated that she was under the legal custody of her mother, 
now the Veteran's surviving spouse, prior to turning age 18.  
See August 2004 Appellant Statement via VA Form 21-4138.  
Although the appellant has asserted that she was not living 
with her mother during her potential pension eligibility 
period, there is no evidence that the appellant's mother had 
been divested of legal custody of the appellant during the 
pertinent time period.  Thus, for VA purposes, and without 
contrary evidence from the appellant, she must be presumed to 
have been in the custody of her mother.  See 38 C.F.R. 
§ 3.57(d)(3).

As a result, the income of the appellant's mother must be 
counted in determining whether the appellant qualified for 
death pension benefits, either as a child in the custody of 
the Veteran's surviving spouse or in her own right.  The 
Board notes the appellant was notified that, unless she had 
been emancipated by a court, VA needed her mother's income 
information in order to determine whether she was entitled to 
benefits.  See letters from RO to the appellant dated May 
2004, July 2004, September 2004; see also August 2006 SOC and 
September 2008 SSOC.  However, to date, the appellant has not 
submitted this information, despite VA's numerous requests 
for it.  Therefore, VA is unable to determine whether death 
pension benefits are warranted for the appellant.  

In summary, the appellant is deemed to have been in the 
custody of her mother for VA purposes, for the time period 
relevant to her claimed death pension eligibility.  In the 
absence of the appellant's mother's financial information, 
the Board must find that the preponderance of the evidence is 
against the claim, and that the benefit-of-the-doubt doctrine 
is not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).




ORDER

Entitlement to non-service-connected death pension benefits 
is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


